By the Court,

Paine, J.
The evidence establishes beyond any question the resulting trust alleged in the complaint. The plaintiff furnished his brother Robert the money with which to buy this piece of land, upon the understanding that it was to be bought for the plaintiff. Robert, without the knowledge or consent of the plaintiff, entered the land in his own name, intending afterwards to convey it to the plaintiff The defendant, Fenton Thompson, took the title knowing these facts, and promising Robert to convey to the plaintiff the tract in question which was bought for him. This leaves no doubt of the plaintiff’s right to relief upon some terms, and the only question is whether lie should pay Fenton anything for improvements.
As a general rule a party who wrongfully retains a title which he knows he ought to convey to another, is not in a condition to claim pay for improvements. That claim belongs to those who improve in good faith, believing that their title is good: it was probably upon this ground that the court below rejected the defendant’s claim, and this would have been undoubtedly correct if the case had showed nothing more than *95that the defendant bad improved the property of bis own motion, without the express or partial request of the plaintiff. Perhaps this fact would have rendered the rule last stated inapplicable to the case, and entitle the defendant to compensation for whatever permanent improvements be bad put on the property, if the evidence showed such to have been the intention of the parties. But we are satisfied that such was not the intention, and that on the contrary, the defendant furnished whatever be did, partly by way of gift to his brother Paul, partly on account of having lived and boarded with the plaintiff from time to time, when not working elsewhere, and partly on account of the plaintiff’s labor and improvement on the other tracts belonging to the defendant. And taking the whole evidence upon these points, we are unable to say that the plaintiff ought, in justice, to pay the defendant anything on account of improvements.
Tbe judgment is affirmed, with costs.